department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number uniform issues list numbers telephone number employer_identification_number egend i o i o o l w_i dear this responds to your letter dated date in which you requested rulings on the application of parts and il of subchapter_f of chapter i r c and subchapter_a of chapter subtitle d to the transaction described below facts you are a_trust organized exclusively for charitable purposes and you have been recognized exempt from federal income_taxation as an organization described in sec_501 you are classified as a private non-operating foundation within the meaning of sec_509 you were created by and originally funded with a contribution from b b and her husband c jointly the founders’ are your sole trustees you stipulate that b is a substantial_contributor to you within the meaning of sec_507 that c is a substantial_contributor to you within the meaning of sec_507 that b and c are your foundation managers within the meaning of sec_4946 and consequently that b and c are disqualified persons with respect to you within the meaning of sec_4946 and b p is organized as a not-for-profit corporation under state law p has been recognized exempt from federal income_taxation as an organization described in sec_501 and is classified as a private_operating_foundation described in sec_4942 you and p do not share the same tax_year the officers and directors of p are b c and d dis an unrelated_person who has provided legal services to you b c and p you stipulate that b is a substantial_contributor to p within the meaning of sec_507 that c is a substantial_contributor to p within the meaning of sec_507 that b c and d are foundation managers of p within the meaning of sec_4946 that b and c sec_4946 and b and that d is a disqualified_person with respect to p within the meaning of sec_4946 are disqualified persons with respect to p within the meaning of you represent that the founders as your sole trustees and as two of the three directors of p effectively control both you and p collectively the foundations within the meaning of sec_1_482-1 and sec_1_507-3 you represent that both of the foundations have made timely tax filings on their respective returns of organizations exempt from income_tax forms 990-pf for all applicable years and that both have complied with all applicable state filing obligations throughout their respective terms of existence neither of the foundations has undertaken any activities that would be inconsistent with tax-exempt status as a sec_501 organization nor made any changes to their respective governing documents since the filing of their applications for tax-exempt status form_1023 there have been no willful repeated acts or failures to act nor any willful and flagrant act or failure to act within the meaning of sec_507 with respect to either of the foundations that would give rise to liability for tax under chapter of the code and neither foundation has received a notification from the secretary_of_the_treasury described in sec_507 neither foundation has previously terminated its status as a private_foundation you have made qualifying distributions in sufficient amount to avoid imposition of excise_tax under sec_4942 p has made qualifying distributions in connection with the conduct of its exempt mission to qualify as a private_operating_foundation under sec_4942 you represent that all grants made or to be made by you prior to the transfer of your remaining assets to p as described below have been grants to public_charities p has not made grants to other organizations neither foundation has incurred any taxable_expenditure within the meaning of sec_4945 and neither foundation has previously made any grant or other_disposition of funds that would require the exercise of expenditure_responsibility within the meaning of sec_4945 under ine declaration of trust that serves as your governing instrument your trustees are empowered to make distributions in their discretion from trust income and principal to qualified charitable recipients ‘qcrs’ qcrs are defined as organizations described in sec_170 or which are exempt from tax under sec_501 the trust instrument makes reference to oma suggested types of qcr donees but the trustees are empowered to make distributions to any charitable_organization qualifying as a qcr without regard to its mission or purposes p as an organization described in sec_170 and sec_501 is a qcr within the meaning of the trust instrument and as such is eligible under the trust instrument to receive grants from you prior to and except for the transfer of its remaining assets to p as described below all of your grants have been made or will have been made to unrelated grantees that are treated as public_charities under the code the corporate purposes of p are described in its articles of organization as including the provision of educational vocational social psychological and financial assistance to homeless individuais and families as well as making distributions to other sec_501 organizations since p was first organized it has provided education and practical job-skills training to disadvantaged persons and those who have suffered displacement from recent economic upheavals with the objective of equipping them to survive in the current economy to enter or re- enter the work-force and to lead productive and satisfying lives p has provided free career development services to unemployed and underemployed individuals and has offered such individuals skill assessment career planning computer training interview and resume help financial planning job search planning and other assistance over the past several years the founders have concluded that the services provided by p have been increasingly needed in part because of the large number of people displaced by recent economic upheaval and recession the population in need of such services has been underserved by other organizations and the need and demand for the services provided by p have increased at the same time economic circumstances have made fundraising from third parties more difficult the founders have determined that the exempt purposes of both foundations will be best served by concentrating their efforts and charitable resources on the work and mission of p and by eliminating the duplication and administrative burden of operating two separate private_foundations your only activities have consisted of grants made to unrelated qcrs the missions of most of which are unrelated to p’s mission the trustees have determined that the best use of your remaining charitable funds in furtherance of your exempt_purpose would be to provide assistance to p in carrying out the activities which form the basis of p’s exempt purposes therefore the founders as your trustees and as directors of p with the concurrence of p’s third director have determined that it is in the best interests of both foundations to contribute all of your remaining net funds to p to discontinue any of your further activities or grants and to continue to operate p in furtherance of its exempt purposes after making some final grants to unrelated public_charities you will transfer all of your remaining assets to p your trustees will reserve a final amount for estimated debts and expenses including taxes due if any under sec_4940 and thereafter transfer the balance of your remaining net assets to p the transfer the transfer will involve substantially_all of your net assets including all accumulated income and undistributed trust principal any amounts remaining after the final payment of taxes expenses and fees will also be transferred to p following these transfers you will retain no assets and will cease to operate you will file a form_990-pf for the year of the disposition of your assets no sooner than at least one day after the transfer your trustees will provide notice pursuant to sec_507 to the manager exempt_organizations determinations te_ge of your intent to terminate your private_foundation_status in the form and manner prescribed by sec_1_507-1 and other applicable regulations following the transfer p will continue to operate as a private_operating_foundation engaged in the active_conduct of activities in furtherance of its exempt purposes it expects to use the transfered funds as well as its other assets exclusively in furtherance of its exempt purposes the founders expect that p’s qualifying distributions substantially_all in the form of expenditures incurred in carrying out its exempt_activities will continue to exceed its net_income and minimum investment returns p will also take responsibility for all liabilities if any under chapter that may be imposed or in effect with respect to either you or p after the transfer date while p will continue to provide services free of charge its management has determined that p’s exempt purposes can be further served by expanding its services to include fee-based training and certification programs in widely-used computer programs these services have been identified as particularly valuable to the core mission of p which is helping displaced and disadvantaged persons acquire the skills needed to obtain meaningful and lasting employment the fees paid for such services will help p recover the costs of those programs as well as provide a source of revenue to support p’s ongoing operations and pro bono services the legal services with respect to the transfer will be provided by a law firm in which d is a partner with a profits interest of less than d as a director of p is a disqualified_person with respect to p you represent that the law firm will charge reasonable fees for the legal services provided in connection with the transfer the termination of you and your status as a private_foundation and the application_for a private_letter_ruling the services provided by the law firm will be limited solely to such services as are reasonably necessary to carrying out the exempt purposes of the foundations and shall not be excessive rulings requested you have requested the following rulings the transfer of substantially_all of your net assets to p the transfer will not adversely affect the status of you or p as tax-exempt organizations described in sec_501 the transfer will be a transfer described in sec_507 the transfer will not terminate your private_foundation_status and will not cause you to incur any liability for the sec_507 termination_tax following the transfer you will be eligible to terminate your private_foundation_status through the voluntary termination procedures of sec_507 pursuant to sec_1_507-7 the date for determining the value of your assets for purposes of calculating the termination_tax under sec_507 shall be the date proper notification is given in the manner prescribed in the regulations of your intention voluntarily to terminate your private_foundations status hereinafter notice provided that such notice is given at least one day after the transfer and at a time when your net remaining assets are valued at zero dollars dollar_figure then the amount of termination_tax due under sec_507 upon the termination of your status as a private_foundation shall be zero dollars dollar_figure pursuant to sec_507 p will not be treated as a newly created organization as a result of the transfer p as transferee of substantially_all of your net assets shall be treated as possessing those attributes and characteristics of yours described in subparagraphs and of sec_1_507-3 the founders as the only trustees of you and as two of the three directors of p and as foundation managers and substantial contributors of both foundations effectively control both foundations within the meaning of sec_1_482-1 and sec_1_507-3 accordingly for purposes of chapter the transferee foundation p will be treated as though it were you the transferor foundation the transfer will not be a realization event for you and will not give rise to any gross_investment_income or capital_gain_net_income within the meaning of sec_4940 with respect to either you or p p as transferee may use any excess sec_4940 tax paid_by you the transferor to offset p’s sec_4940 tax_liability the transfer will not constitute self-dealing and will not subject either of the foundations or any of their respective officers directors or trustees as the case may be to tax under sec_4941 the providing of reasonable and necessary legal services with respect to the transfer by a law firm in which d is a partner and the payment of reasonable_compensation for such services by the foundations will not be an act of self-dealing within the meaning of sec_4941 notwithstanding the status of d as a disqualified_person with respect to p you will not be required to meet the qualifying_distribution requirements of sec_4942 for the taxable_year of the transfer provided that p’s distributable_amount for the year of the transfer is increased by your distributable_amount for the year of the transfer and your qualifying distributions made during the taxable_year of the transfer if any will be carried over to p and may be used by p to meet its minimum distribution_requirements under sec_4942 for the year the transfer will not constitute a jeopardizing investment within the meaning of sec_4944 the transfer will not be a taxable_expenditure within the meaning of sec_4945 and there will be no expenditure_responsibility requirements that must be exercised under sec_4945 or h with respect to the transfer the payment of reasonable legal fees to the attorneys for you and p for services with respect to the transfer and the irs fee for this private_letter_ruling will not be treated as taxable_expenditures within the meaning of sec_4945 the operation by p of state licensed postsecondary career training programs for a fee will not adversely affect p’s tax-exempt status under sec_501 or its status as a private_operating_foundation under sec_4942 the fees received by p from payments by users for its certification classes will not be considered gross_income derived from an unrelated_trade_or_business for purposes of sec_512 from and after the effective date of the transfer p will continue to exist as an organization that is exempt from taxation under sec_501 and which will qualify as a private_operating_foundation under sec_4942 law sec_501 exempts from federal income_taxation organizations described in sec_501 r c sec_501 describes organizations organized and operated exclusively for charitable educational and other designated exempt purposes sec_1_501_c_3_-1 provides that the term educational as used in sec_501 includes the instruction and training of the individual for the purpose of improving or developing his capabilities sec_509 provides that an organization described in sec_501 is a private_foundation unless it is described in sec_509 or sec_507 provides that except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if it notifies the secretary of its intent to accomplish such termination or with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that it is liable for the tax imposed by subsection c and either such organization pays the tax or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g sec_1_507-1 provides that in order for a private_foundation to terminate its private_foundation_status under sec_507 an organization must submit a statement to the internal_revenue_service service of its intent to terminate its private_foundation_status under sec_507 such statement must set forth in detail the computation and amount of tax imposed under sec_507 unless the organization requests abatement of such tax pursuant to sec_507 full payment of such tax must be made at the time the statement is filed under sec_507 sec_507 imposes an excise_tax on each terminating private_foundation equal to the lower_of the aggregate tax_benefit resulting from the sec_501 status of such foundation or the value of the net assets of such foundation sec_507 and sec_1_507-7 provide that for purposes of sec_507 the value of the net assets shall be determined at whichever time such value is higher the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation sec_1_507-7 provides that in the case of a termination under sec_507 the date for determining the value of the foundation’s assets for purposes of calculating the termination_tax under sec_507 shall be the date on which the foundation gives the notification described in sec_507 sec_507 provides that in the case of a transfer of assets of a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_1_507-3 provides that for purposes of sec_507 the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 provides that the term significant disposition of assets to one or more private foundations’ includes any disposition or series of related dispositions by a private_foundation to one or more private_foundations of percent or more of the fair_market_value of the net assets of the transferor foundation at the beginning of the taxable_year in which the transfers occur sec_1_507-1 provides that when a foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-1 provides that neither a transfer of all the assets of a private_foundation nor a significant disposition of assets by a private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-3 provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor’s private_foundation_status under sec_507 sec_1_507-4 provides that private_foundations which make transfers described in sec_507 are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_1_507-3 provides that in the case of a transfer of assets of a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization including a significant disposition of assets to one or more private_foundations within the meaning of sec_1_507-3 the transferee organization shall not be treated as a newly created organization rather the transferee organization shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of this paragraph sec_1_507-3 provides that a transferee organization to which this sec_1_507-3 applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit multiplied by a fraction the numerator of which is the fair market vale of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value shall be determined at the time of the transfer sec_1_507-3 provides that for purposes of sec_507 in the event of a transfer of assets described in sec_507 any person who is a substantial contributor’ within the meaning of sec_507 with respect to the transferor foundation shall be treated as a substantial_contributor with respect to the transferee foundation regardless of whether such person meets the dollar_figure-two percent test with respect to the transferee organization at any time sec_1_507-3 provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 provides that except as provided in subparagraph of this paragraph a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 however where the transferor has disposed of all of its assets the recordkeeping requirements of sec_4942 shall not apply during any period it which it has no assets such requirements are applicable for any taxable_year other than a taxable_year during which the transferor has no assets sec_1_507-3 provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1a directly or indirectly by the same person or persons who effectively control the transferor private_foundation for purposes of chapter sec_4940 et seq and part il of subchapter_f of chapter of the code sec_507 through such a transferee private_foundation shall be treated as if it were the transferor sec_511 imposes a tax for each taxable_year on the unrelated_business_taxable_income as defined in sec_512 of organizations described in sec_501 r c sec_512 provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less certain deductions and subject_to certain modifications sec_513 provides that the term unrelated_trade_or_business means in the case of an organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or functions constituting the basis for its exemption under sec_501 sec_1_513-1 provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities bears a causal relationship to the achievement of exempt purposes other than through the production_of_income and the trade_or_business is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_4946 provides that the term disqualified_person with respect to a private_foundation includes a person who is- sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of- sec_4940 imposes on each private_foundation which is exempt from taxation under sec_501 for the taxable_year a tax equal to percent of the net_investment_income of such foundation for the taxable_year revrul_2002_28 2002_1_cb_941 holds that when a private_foundation transfers all of its assets to one or more private_foundations in a transfer described in sec_507 the transfers do not give rise to net_investment_income and are not subject_to tax under sec_4940 the transferee foundations may use their proportionate share of any excess sec_4940 tax paid_by the transferor to offset their own sec_4940 tax_liability which is a substantial_contributor to the foundation d a member_of_the_family of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest and g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise sec_53_4946-1 provides that for purposes of sec_4941 the term disqualified_person shall not include any organization described in sec_501 other than an organization described in sec_509 sec_53_4941_d_-1 provides that a transaction between a private_foundation and an organization which is not controlled by the foundation within the meaning of subparagraph of this paragraph and which is not described in sec_4946 f or g because persons described in sec_4946 b c or d own no more than percent of the total combined voting power or profits or beneficial_interest of such organization shall not be treated as an indirect act of self-dealing between the foundation and such disqualified_person solely because of the ownership_interest of such persons in such organization il r c sec_4941 provides that the term self-dealing includes any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person ilr c sec_4941 and sec_53 d -3 c provide that the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_53_4941_d_-3 provides examples illustrating the provisions of sec_4941 in example m a partnership is a firm of lawyers engaged in the practice of law a and b partners in m serve as trustees to private_foundation w and therefore are disqualified persons in addition a and b own more than percent of the profits interest in m thereby making m a disqualified_person m performs various legal services for w from time to time as such services are requested it is concluded that the payment of compensation by w to m shall not constitute an act of self-dealing if the services performed are reasonable and necessary for the carrying out of w's exempt purposes and the amount_paid by w for such services is not excessive sec_4942 imposes a tax on the undistributed_income_of_a_private_foundation other than an operating_foundation under sec_4942 for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year sec_4942 defines undistributed income’ for any taxable_year as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made out of such distributable_amount for such taxable_year sec_4942 defines distributable_amount as the amount equal to the sum of the minimum_investment_return plus certain other_amounts reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 il r c sec_4942 provides that the term qualifying_distribution means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than a contribution to i an organization controlled directly or indirectly by the foundation or by one or more disqualified persons with respect to the foundation except as provided in paragraph or ii a private_foundation which is not an operating_foundation under sec_4942 except as provided in paragraph ilr c sec_4942 provides that the term qualifying_distribution includes a contribution to a sec_501 organization described in paragraph a i or ii if- a not later than the close of the first taxable_year after its taxable_year in which such contribution is received such organization makes a distribution equal to the amount of such contribution and such distribution is a qualifying_distribution within the meaning of paragraph or without regard to this paragraph which is treated under subsection h as a distribution out of corpus or would be so treated if such sec_501 organization were a private_foundation which is not an operating_foundation and b the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in subparagraph a has been made by such organization ilr c sec_4942 and sec_53_4942_a_-3 provide for a carry-over of the amount by which qualifying distributions during the five preceding_taxable_years other than amounts required to be distributed out of corpus under sec_4942 have exceeded the distributable amounts for such years sec_4942 provides that for purposes of sec_4942 the term operating_foundation means any organization- a which makes qualifying distributions within the meaning of paragraph and of subsection g directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated equal to substantially_all of the lesser of- - i li i ii iii its adjusted_net_income as defined in subsection f or its minimum_investment_return the income test and substantially more than half of the assets of which are devoted directly to such activities or to functionally related businesses as defined in paragraph or to both or are stock of a corporation which is controlled by the foundation and substantially_all of the assets of which are so devoted the assets_test which normally makes qualifying distributions within the meaning of paragraph or of subdivision g directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated in an amount not less than two-thirds of its minimum_investment_return as defined in subsection e the endowment test’ or substantially_all of the support other than gross_investment_income as defined in sec_509 of which is normally received from the general_public and from or more exempt_organizations which are not described in sec_4946 with respect to each other or the recipient foundation not more than percent of the support other than gross_investment_income of which is normally received from any one such exempt_organization and not more than half of the support of which is normally received from gross_investment_income the support_test notwithstanding the provisions of subparagraph a if the qualifying distributions within the meaning of paragraph or of subsection g of an organization for the taxable_year exceed the minimum_investment_return for the taxable_year clause ii of subparagraph a shall not apply unless substantially_all of such qualifying distributions are made directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated sec_53_4942_b_-1 provides generally that qualifying distributions are not made by a foundation directly for the active_conduct of activities constituting its charitable educational or other similar exempt_purpose unless such qualifying distributions are used by the foundation itself rather than by or through one or more grantee organizations which receive such qualifying distributions directly or indirectly from such foundation however administrative expenses such as staff salaries and traveling expenses and other operating costs necessary to conduct the foundation’s exempt_activities regardless of whether they are directly for the active_conduct of such activities shall be treated as qualifying distributions expended directly for the active_conduct of such exempt_activities if such expenses and costs are reasonable in amount conversely administrative expenses and operating costs which are not attributable to exempt_activities such as expenses in connection with the production of investment_income are not treated as qualifying distributions expenses attributable to both exempt and nonexempt activities shall be allocated to each such activity on a reasonable and consistently applied basis sec_53_4942_a_-2 provides in part that where the deductions with respect to property used for a charitable educational or other similar exempt_purpose exceed the income derived trom such property such excess shall not be allowed as a deduction but may be treated as a qualifying_distribution sec_4942 provides that the term functionally_related_business includes a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 revrul_2002_28 2002_1_cb_941 provides that when a private_foundation transfers all of its assets to one or more private_foundations in a transfer described in sec_507 the transfers do not constitute qualifying distributions for the transferor foundation under sec_4942 the transferee foundations assume their proportionate share of the transferor foundation's undistributed_income under sec_4942 and reduce their own distributable_amount for purposes of sec_4942 by their proportion share of the transferor’s excess qualifying distributions under sec_4942 sec_4944 imposes a tax on any amount invested by a private_foundation in a manner that jeopardizes the carrying out of any of the foundation’s exempt purposes revrul_2002_28 2002_1_cb_941 holds that when a private_foundation transfers all of its assets to’one or more private_foundations in a transfer described in sec_507 the transfers do not constitute investments jeopardizing the transferor foundation’s exempt purposes and are not subject_to tax under sec_4944 sec_4945 imposes a tax on any taxable_expenditure made by a private_foundation sec_4945 provides that the term taxable_expenditure includes any amount_paid or incurred as a grant to a private non-operating foundation unless the grantor foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_4945 provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_4945 provides that the expenditure_responsibility referred to in sec_4945 means that a private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which it was made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary revrul_2002_28 2001_1_cb_941 provides that when a private_foundation transfers all of its assets to one or more private_foundations effectively controlled by the same persons that effectively control the transferor the transferee foundation is treated as the transferor foundation rather than as the recipient of an expenditure_responsibility grant therefore there are no expenditure_responsibility requirements that must be exercised under sec_4945 or h with respect to the transfers to the transferee foundation the transferor foundation is required to exercise expenditure_responsibility over the transferor’s outstanding grants until it disposes of all of its assets thereafter during any period in which the transferor foundation has no assets the transferor foundation is not required to exercise expenditure_responsibility over any outstanding grants however the transferor foundation must still meet the sec_4945 reporting requirements for the outstanding grants for the year in which the transfer was made _ sec_53_4945-6 provides that any payment which constitutes a qualifying_distribution under sec_4942 ordinarily will not be treated as taxable_expenditures under sec_4945 sec_53_4945-6 provides that any expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is unreasonable shall depend upon the facts and circumstances of the particular case analysis issue whether the transfer of substantially_all of your net assets to p the transfer’ would adversely affect the status of either you or p as tax-exempt organizations described in sec_501 both you and p are currently recognized by the service as organizations described in sec_501 sec_501 describes organizations organized and operated exclusively for charitable educational and other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office your exempt purposes include the making of grants to qcrs which your trust instrument defines as organizations described in sec_170 and that are entitled to exemption from tax under sec_501 furthermore articles b and vi of your trust instrument authorize the trustees in their discretion to distribute up to the entire net_income and principal of the trust to such organizations in furtherance of your exempt purposes p qualifies as an organization described in sec_170 and is exempt from tax under sec_501 therefore p is aqcr and an eligible recipient of trust distributions under your trust instrument and the transfer of all your remaining assets to such an organization is expressly permitted thereunder p is organized for charitable and educational_purposes including the provision of educational vocational social psychological and financial assistance to homeless individuals and families and the making of distributions for such or similar purposes to organizations that qualify as exempt_organizations under sec_501 article iv paragraph a ii of p’s articles of organization permits p to receive contributions from any and all sources therefore the receipt of the transferred funds from you is a permissible action by p under its governing instrument p’s intention is to utilize these funds in carrying out the activities which constitute the basis of its exempt purposes no private_inurement will result from the receipt of those funds the founder b serves without compensation and the only persons who will benefit from p’s activities will be those persons who fall within the charitable_class that p was established to serve nor will the funds be used for legislative or political activities or for any other purpose that is not in conformity with p’s exempt purposes since the transfer is consistent with your exempt purposes and since the transferred funds will be used by p exclusively in furtherance of its exempt purposes the transfer will have no adverse effect on the qualification of either you or p as organizations described in sec_501 issue whether the transfer would be a transfer described in sec_507 sec_507 applies to the transfer of the assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization sec_1_507-3 provides that the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration the term significant disposition of assets to one or more private_foundations is defined by sec_1_507-3 as any disposition or series of dispositions where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the foundation at the beginning of the taxable_year you will transfer all of your net remaining assets to p after the payment of certain grants to unrelated qcr’s and the payment of final taxes and expenses after the transfer is completed the value of your assets would be zero dollars dollar_figure the assets transferred would constitute percent of your net assets remaining after the payment of your qualifying distributions debts expenses and taxes and not less than percent of your total assets as of the beginning of the taxable_year therefore the transfer would constitute a significant disposition of assets within the meaning of sec_1_507-3 and thus would qualify as an other adjustment organization or reorganization within the meaning of sec_1_507-3 accordingly the transfer would be a transfer described in sec_507 issue sec_3 and6 whether the transfer would not terminate your private_foundation_status or cause you to incur any liability for the sec_507 termination_tax whether following the transfer you would be eligible to terminate your private_foundation_status by giving notice to the service as provided in sec_507 whether for purposes of calculating the termination_tax under sec_507 the date for determining the value of your assets is the date on which you give the notice described in sec_507 notice provided that notice is given at least one day after the transfer and at a time when your net remaining assets are valued at zero dollars dollar_figure whether the amount of termination_tax due under sec_507 upon termination of your status as a private_foundation would be zero dollars dollar_figure sec_1_507-1 provides that when a foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 such transferor foundation will not have terminated its private_foundation_status under sec_507 in addition sec_1_507-1 provides that neither a transfer of all the assets of a private_foundation nor a significant disposition of assets by a private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 unless the transferor private_foundation elects to terminate pursuant to sec_507 furthermore sec_1_507-3 provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute termination of the transferor’s private_foundation_status under sec_507 finally sec_1_507-4 provides that a private_foundation that makes a transfer described in sec_507 is not subject_to the tax imposed under sec_507 with respect to such transfer unless the provisions of sec_507 become applicable as discussed under issue above the transfer will constitute a significant distribution of assets described in sec_507 further you have represented that the secretary has not notified you of any_tax imposed by sec_507 due to any willful or flagrant acts or failures to act consequently the transfer would not of itself terminate your private_foundation_status or subject you to the tax imposed under sec_507 sec_507 provides that the status of an organization as a private_foundation shall be terminated only if such organization notifies the secretary of its intent to accomplish such termination and such organization pays the tax imposed by sec_507 furthermore sec_1 b provides that in order for a private_foundation to terminate its private_foundation_status under sec_507 it must submit a statement to the internal_revenue_service of its intent to terminate its private_foundation_status under sec_507 in your situation where there have been no willful repeated acts or failures to act and no flagrant act or failure to act which would give rise to taxes and penalties under chapter you may elect to terminate your private_foundation_status by notifying the manager exempt_organizations determinations te_ge of your intent to accomplish such termination and paying any termination_tax deemed to be due under sec_507 sec_507 imposes a tax on a terminating private_foundation equal to the lesser_of the aggregate tax_benefit resulting from its sec_501 status and the value of its net assets sec_507 and sec_1_507-7 provide that for purposes of sec_507 the value of the net assets shall be determined at whichever time such value is greater the first day on which the organization takes action which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation finally sec_1_507-7 provides that in the case of a voluntary termination under sec_507 the date for determining the value of the foundation’s assets for purposes of calculating the termination_tax under sec_507 shall be the date on which the foundation gives the notification described in sec_507 the date for determining the value of your assets for purposes of calculating your termination_tax is the date you give notice if you give notice after the transfer the value of you assets on the date of the notice would be zero dollars dollar_figure and thus the amount of the sec_507 termination_tax imposed on you would be zero dollars dollar_figure issues and whether for purposes of sec_507 through p would be treated as a newly created organization as a result of the transfer pursuant to sec_507 whether p as transferee of substantially_all of your net assets would be treated as possessing those atiributes and characteristics of you the transferor described in sec_1_507-3 and since you and p are both effectively controlled by the same persons within the meaning of sec_1_482-1 and sec_1_507-3 whether for purposes of chapter sec_4940 et seq and sec_507 through p the transferee would be treated as though it were you the transferor sec_1_507-3 provides that in the case of a significant distribution of assets to one or more private_foundations within the meaning of sec_1_507-3 the transferee organization shall not be treated as a newly created organization rather it shall be treated as possessing those attributes and characteristics of the transferor organization which are described in sec_1 a and since as discussed under issue above the transfer would qualify as a significant distribution of assets within the meaning of sec_1_507-3 p would not be treated as a newly created organization as a result of the transfer rather p would be treated as possessirig your attributes and characteristics described in subparagraphs and of sec_1_507-3 sec_1_507-3 provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled by the same persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq the transferee foundation shall be treated as if it were the transferor since you have represented that b and c effectively control both you and p for purposes of chapter p would be treated as if it were you issues and whether the transfer would give rise to any gross_investment_income with respect to either you or p or will be subject_to tax under sec_4940 whether p as transferee may use any excess sec_4940 tax paid_by you to offset p’s sec_4940 tax_liability sec_4940 imposes an excise_tax on a private foundation’s net_investment_income for the taxable_year revrul_2002_28 holds that when a private_foundation transfers all of its assets to one or more private_foundations in a transfer described in sec_507 the transfers do constitute investments of the transferor and therefore do not give rise to net_investment_income subject_to tax under sec_4940 thus the transfer would not give rise to net_investment_income subject_to tax under sec_4940 furthermore revrul_2002_28 holds that if the transferor foundation transfers all of its assets to private_foundations effectively controlled by the same persons that effectively control the transferor any excess sec_4940 tax paid_by the transferor may be used by the transferee to offset its sec_4940 tax_liability as you represent that the foundations are effectively controlled by the same persons any excess sec_4940 tax paid_by you may be used by p to offset p’s sec_4940 tax_liability issue sec_12 and whether the transfer would constitute an act of self-dealing within the meaning of sec_4941 or would subject any disqualified_person or foundation_manager with respect to you or p to the tax imposed under sec_4941 whether the provision by a law firm of reasonable and necessary legal services with respect to the transfer or the payment of reasonable_compensation for such services by you or p would constitute acts of self-dealing within the meaning of sec_4941 notwithstanding the status of d a disqualified_person with respect to p as a partner in that law firm sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 and sec_1_507-3 determine whether the proposed transfer of all of your assets to p would constitute an act of self-dealing between a private_foundation and its disqualified persons as defined in sec_4946 under sec_53_4946-1 a a disqualified_person does not include organizations that are exempt under sec_501 therefore the transfer of your assets to p would not be an act of self-dealing because p is recognized by the service as an organization exempt from tax under sec_501 furthermore while the payment of compensation or the payment or reimbursement of expenses by a private_foundation to a disqualified_person is generally an act of self-dealing under sec_4941 sec_4941 and sec_53_4941_d_-3 provide that a payment or reimbursement to a disqualified_person for personal services which are reasonable and necessary to carry out the exempt purposes of the private_foundation is not an act of self- dealing provided the compensation payment or reimbursement is not excessive in this case the law firm is not a disqualified_person so the payment to the law firm for legal services will not be a direct act of self-dealing under sec_4946 a disqualified person’ includes a partnership in which disqualified persons hold more than percent of the profits interests ’ d is a disqualified_person and is a partner of the law firm but holds less than a percent profits interest in the law firm the payment will not otherwise be treated as an indirect act of self-dealing benefitting d under sec_53_4941_d_-1 indirect self-dealing will not occur solely as a result of a transaction between a private_foundation and an entity in which a disqualified_person holds an interest where the entity is not a disqualified_person by operation of sec_4946 moreover as example of sec_53 d -3 c demonstrates the payment of compensation by a foundation for legal services does not constitute an act of self-dealing if the services performed are reasonable and necessary for carrying out of the foundation’s exempt purposes and the amount_paid for such services is not excessive and you have represented that these requirements will be met issue whether the transfer will be a qualifying_distribution by you under sec_4942 whether p will assume your undistributed_income if any or succeed to your excess distributions if any sec_4942 generally imposes a tax on the undistributed_income_of_a_private_foundation other than an operating_foundation under sec_4942 for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year sec_4942 defines undistributed_income for any taxable_year as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made out of such distributable_amount for such taxable_year sec_4942 defines qualifying_distribution generally as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 but a qualifying_distribution does not include a contribution to an organization controlled directly or indirectly by the foundation or by one or more disqualified persons with respect to the foundation sec_1_507-3 provides that except as provided in sec_1_507-3 a private_foundation making a transfer described in sec_507 must satisfy its distribution_requirements under sec_4942 for the taxable_year in which the transfer is made sec_1_507-3 further provides that the transfer will count as a distribution in satisfaction of the transferor foundation’s distribution requirement under sec_4942 subject_to the provisions of sec_4942 sec_4942 provides that a distribution from one private_foundation to another private_foundation where both foundations are effectively controlled by the same persons will not be treated as a qualifying_distribution by the transferor foundation for the purposes of sec_4942 except to the extent that the transferee foundation makes one or more distributions that would be qualifying distributions under sec_4942 other than a distribution to a controlled foundation prior to the close ot tne transferee’s first tax_year following the tax_year in which it received the transfer and the distributions are treated as being made out of corpus as if the transferee foundation were not an operating_foundation revrul_2002_28 holds that where by reason of sec_1_507-3 a transferee private_foundation is treated as though it were the transferor for purposes of sec_4942 a transfer to the transferee foundation is not treated as a qualifying_distribution of the transferor foundation rather the transferee foundation assumes all obligations with respect to the transferor’s undistributed income’ within the meaning of sec_4942 if any and reduces its own distributable_amount under sec_4942 by the transferor foundation’s excess qualifying distributions under sec_4942 none of the three situations in revrul_2002_28 however involved an operating_foundation as discussed under issues and above by reason of sec_1_507-3 p would be treated as if it were you for purposes of chapter including sec_4942 accordingly the transfer to p would not be treated as a qualifying_distribution of yours rather p would assume your obligations with respect to your undistributed_income within the meaning of sec_4942 if any after taking into account any excess qualifying_distribution carryovers that you may have and you would not be required to meet your qualifying_distribution requirements under sec_4942 for the taxable_year of the transfer prior to the transfer you must file a final form_990-pf return for the short tax_year of your termination if you have undistributed_income for such tax_year p will owe sec_4942 tax if p fails by the end of p’s tax_year following the tax_year in which p receives the transfer to make qualifying distributions of such amount that would be treated as out of corpus if p were a non-operating foundation p should provide an attachment to its form pf showing how it has met this requirement if you have excess qualifying distributions that carry over to p they will be forfeited if p is an operating_foundation in the year of the transfer sec_53_4942_a_-3 example explains that excess qualifying distributions carried forward lapse in their entirety in any year that the private_foundation is treated as an operating_foundation accordingly if you have any unused excess qualifying distributions that you could have carried forward to a taxable_year after the transfer and if p is an operating_foundation in that year your unused excess qualifying distributions will lapse and will not be available for p’s use in any taxable_year after the year of the transfer if p were to cease to be an operating_foundation issue whether the transfer would constitute a investment jeopardizing your exempt purposes or would be subject_to tax under sec_4944 sec_4944 imposes a tax on any investment that jeopardizes an exempt organization’s charitable purposes rev_rul holds that where a private_foundation transfers all of its assets and liabilities to another private_foundation the transfer does not constitute an investment for purposes of sec_4944 and therefore the transfer does not constitute an investment jeopardizing the transferor foundation's exempt purposes and is not subject_to tax under sec_4944 therefore the transfer would not constitute a jeopardizing investment or subject you to tax under sec_4944 issues and whether the transfer would be a taxable_expenditure within the meaning of sec_4945 or would require the exercise of expenditure_responsibility under sec_4945 or h whether the payment of the irs fee for this private_letter_ruling would be treated as a taxable_expenditure within the meaning of sec_4945 or whether payment of reasonable legal fees to the attorneys for you and p to obtain this private_letter_ruling with respect to the transfer would be treated a taxable_expenditures within the meaning of sec_4945 sec_4945 imposes a tax on any taxable_expenditure made by a private_foundation sec_4945 provides that the term taxable_expenditure includes any amount_paid or incurred as a grant to a private non-operating foundation unless the grantor foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 revrul_2002_28 holds that where by reason of sec_1_507-3 a transferee foundation is treated as though it were the transferor foundation for purposes of sec_4945 the transferee foundation is not treated as the recipient of an expenditure_responsibility grant and no expenditure_responsibility requirements must be exercise under sec_4945 or h with respect to the transfer to the transferee foundation as discussed under issues and above by reason of sec_1_507-3 p would be treated as if it were you for purposes of chapter including sec_4945 consequently the transfer would not be considered a taxable_expenditure under sec_4945 and there would be no expenditure_responsibility requirements to be exercised under sec_4945 or h with respect to the transfer sec_53_4945-6 provides that any payment which constitutes a qualifying_distribution under sec_4942 will not be treated as a taxable_expenditure under sec_4945 sec_4942 and sec_53_4942_a_-3 provide that a qualifying_distribution under sec_4942 includes reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b administrative expenses_incurred in obtaining a ruling from the service or for legal fees relating to a foundation’s exempt purposes are qualifying distributions on the other hand sec_53_4945-6 provides that expenditures_for unreasonable administrative expenses including consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 the payment of legal fees to the attorneys for you or p and the payment of the irs fee for this private_letter_ruling are administrative expenses necessary to the accomplishment of the foundations’ exempt purposes so long as such payments are reasonable the legal fees paid to the attorneys for you and p to obtain a private_letter_ruling with respect to the transfer and the irs fee paid for this private_letter_ruling would not be treated as taxable_expenditures within the meaning of sec_4945 issues and whether the operation by p of state licensed postsecondary career training programs for a fee would adversely affect p’s tax exempt status under sec_501 or its status as an operating_foundation under sec_4942 whether the fees received by p from the operation of the state licensed postsecondary career training programs would be considered gross_income derived from an unrelated_trade_or_business for purposes of sec_512 the exempt purposes of p as described in its articles of organization include the provision of educational vocational social psychological and financial assistance to homeless individuals and families from its beginning p has provided education and practical job-skills training to disadvantaged persons and those who have suffered displacement from economic upheavals so that they may be better equipped to obtain employment and to lead productive and satisfying lives p now wishes to provide training in software programs widely used by the business community to help displaced persons whose existing skills do not correspond to the current needs of the marketplace providing such training is educational within the meaning of sec_1_501_c_3_-1 and contributes importantly to the accomplishment of p’s exempt purposes of providing educational and vocational assistance to homeless and displaced persons thus such activities amount to a trade_or_business that is substantially related to the accomplishment of p’s exempt purposes within the meaning of sec_1_513-1 and are therefore not unrelated_trade_or_business within the meaning of sec_513 insofar as the term functionally_related_business under sec_4942 includes a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 the providing of such state-licensed postsecondary career training programs by p would constitute a functionally_related_business and deductible expenses related thereto in excess of the income from such business would constitute qualifying distributions made directly for the active_conduct of activities constituting p’s exempt_function for purposes of qualifying as a private_operating_foundation under sec_4942 as provided in sec_53 a - d and sec_53_4942_b_-1 the operation of state licensed postsecondary career training programs for a fee will not adversely affect p’s status as an organization described in sec_501 or its status as a private_operating_foundation under sec_4942 furthermore since the income derived from such activities would constitute income from a related trade_or_business such income would not constitute gross_income derived from an unrelated_trade_or_business for purposes of sec_512 issue whether following the transfer if p’s qualifying distributions within the meaning of sec_4942 or made directly for the active_conduct of the activities constituting its exempt_purpose or function were to exceed both its net_investment_income and its minimum_investment_return p will continue to qualify as a private_operating_foundation within the meaning of sec_4942 to qualify as a private_operating_foundation under sec_4942 an organization must meet the income test under sec_4942 and any one of three alternative tests-the assets_test under sec_4942 the endowment_test under sec_4942 or the support_test under sec_4942 the income test requires that the organization make qualifying distributions directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated equal to substantially_all of the lesser_of i its adjusted_net_income or ii its minimum_investment_return the endowment_test requires qualifying direct distributions of at least two-thirds of the foundation’s minimum_investment_return p anticipates and represents that notwithstanding an increase in its assets and income as a result of the transfer p will continue to make qualifying direct distributions in excess of both its minimum_investment_return and its adjusted_net_income so long as p’s qualifying direct distributions continue to exceed both its net_investment_income and its minimum_investment_return p would continue to qualify as a private_operating_foundation under sec_4942 conclusion in light of the foregoing we rule as follows the transfer of substantially_all of your net assets to p the transfer would not adversely affect the status of either you or p as organizations described in sec_501 the transfer would be a transfer described in sec_507 the transfer would not terminate your private_foundation_status or cause you to incur any liability for the sec_507 termination_tax following the transfer you would be eligible to terminate your private_foundation_status by giving notice to the service as provided in sec_507 for purposes of calculating the termination_tax under sec_507 the date for determining the value of your assets would be the date on which you give the notice described in sec_507 notice provided that notice is given at least one day after the transfer and at a time when your net remaining assets are valued at zero dollars dollar_figure the amount of termination_tax due under sec_507 upon termination of your status as a private_foundation would be zero dollars dollar_figure for purposes of sec_507 through p would be treated as a newly created organization as a result of the transfer pursuant to sec_507 p as transferee of substantially_all of your net assets would be treated as possessing those attributes and characteristics of yours described in sec_1_507-3 and since you and p are both effectively controlled by the same persons within the meaning of sec_1_482-1 and sec_1_507-3 for purposes of chapter sec_4940 et seq and sec_507 through p the transferee would be treated as though it were you the transferor the transfer would not give rise to net_investment_income and would not be subject_to tax under sec_4940 p as transferee may use any excess sec_4940 tax paid_by you the transferor to offset p’s sec_4940 tax_liability the transfer would not constitute an act of self-dealing within the meaning of sec_4941 and would not subject any disqualified_person or foundation_manager with respect to you or p to the tax imposed under sec_4941 a the provision by a law firm of reasonable and necessary legal services with respect to the transfer and the payment of reasonable_compensation for such services by you or p would not constitute acts of self-dealing within the meaning of sec_4941 notwithstanding the status of d a disqualified_person with respect to p as a partner in that law firm the transfer would not constitute a qualifying_distribution by you under sec_4942 p would assume your undistributed_income under sec_4942 if any and be required to make qualifying distributions of such amount treated as distributed out of corpus by the end of p’s tax_year after the tax_year in which p receives the transfer but excess distributions by you if any will not carry over to p but will lapse in the first year after the transfer that p qualifies as an operating_foundation the transfer would not constitute an investment jeopardizing your exempt purposes and would not be subject_to tax under sec_4944 the transfer would not be a taxable_expenditure within the meaning of sec_4945 consequently there would be no expenditure_responsibility requirements to be exercised under sec_4945 or h the payment of the irs fee for this private_letter_ruling would not be treated as a taxable_expenditure within the meaning of sec_4945 and payments of reasonable legal fees to the attorneys for you and p to obtain this private_letter_ruling with respect to the transfer would not be treated as taxable_expenditures within the meaning of sec_4945 so long as such payments were reasonable the operation by p of state licensed postsecondary career training programs for a fee would not adversely affect p’s tax-exempt status under sec_501 or its status as an operating_foundation under sec_4942 the fees received by p from the operation of state licensed postsecondary career training programs would not be considered gross_income derived from an unrelated_trade_or_business for purposes of sec_512 following the transfer if p’s qualifying distributions within the meaning of sec_4942 or made directly for the active_conduct of the activities constituting its exempt_purpose or function were to exceed both its net_investment_income and its minimum investment return p would continue to qualify as a private_operating_foundation under sec_4942 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it provides that it may not be used or cited by others as precedent sec_6110 of the code this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely peter a holiat acting manager exempt_organizations technical group enclosiire notice
